NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Allowance for Reissue Application 16/410,575 (“‘575”) for U.S. Patent No. 9,832,619 (“‘619”) in response to Applicant’s Remarks and claim amendments filed June 6, 2022.
	Claims 1-5, 7, 10, 12, 13, and 16 have been amended.  Claims 20-26 and 28-43 have been added.  New claim 27 has been canceled.  Claims 1-26 and 28-43 are pending.

Reason for Reissue
	The error upon which '575 is based is “by reason of the patentee claiming more or less than he had the right to claim in the patent.”  Specifically, the Reissue Declaration by the Inventor filed May 13, 2019 (“Reissue Dec”), says, “The instant reissue is being filed at least because the original patent claims less than the patentee had the right to claim. Accordingly, the instant reissue adds new claim 20 so as to claim a previously-unclaimed embodiment directed to a server (as opposed to the electronic device of claim 1 of the patent) for providing message-related content to an electronic device.”


Response to Arguments
Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive. In the Remarks, Applicant disagrees with the 35 U.S.C. 112(f) claim interpretations arguing “means” was not recited in any claims and further, sufficient structure is recited in the claims by virtue of the corresponding algorithm.
In response to the argument, Examiner has reviewed the claim limitations and withdrawn some of the 35 U.S.C. 112(f) claim interpretations where a general processor can perform the function (i.e., a special programmed computer is not required).  However, most 35 U.S.C. 112(f) claim interpretations are maintained.  As noted in the rejection, “means” is not needed for 35 U.S.C. 112(f) claim interpretations where the claim uses a generic placeholder coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Additionally, Applicant has not pointed out any specific algorithms recited in the claims to identify the “sufficient” structure.
Therefore, 35 U.S.C. 112(f) claim interpretations are maintained.  







Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) (“§ 112(f)”) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under § 112(f):
(A)	the claim limitation uses the term “means” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or the generic placeholder is not modified by sufficient structure for performing the claimed function. 
Use of the word “means” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with § 112(f). The presumption that the claim limitation is interpreted under § 112(f), is rebutted when the claim limitation recites sufficient structure to entirely perform the recited function. 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with § 112(f). The presumption that the claim limitation is not interpreted under § 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure to entirely perform the recited function.
Claim limitations in this application that use the word “means” are being interpreted under § 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” are not being interpreted under § 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under § 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Such claim limitations are:
	processor configured to determine whether the received message includes an inquiry, in response to the received message being determined as including the inquiry,
control the display based on the inquiry to display a plurality of recommended application icons, which enable execution of corresponding application programs that have different categories from each other, together with a plurality of recommended images stored on the electronic device and transmit the at least one response message comprising a content corresponding to at least one of the application programs to the another electronic device in claim 1;
	processor is further configured to mark the received message in response to the received message being determined as including an inquiry, and provide the application programs through the plurality of recommended application icons in response to the marked received message being selected in claim 2;
processor is further configured to obtain the application programs based on relational data between a user of the other device and a user of the electronic device in claim 3;
processor is further configured to control the display to display the plurality of recommended application icons based on a user input requesting the application programs in response to a settings menu being set to manually recommend the application programs, display the plurality of recommended application icons based on a user input indicated in the received message in response to the settings menu being set to semi-automatically recommend the application programs, and display the plurality of recommended application icons without a user input when the electronic device obtains the application programs by recognizing the received message in response to the settings menu being set to automatically recommend the application programs in claim 5;
processor is further configured to obtain the application programs based on types of words included in the message, relations among the words, and meanings of the words in claim 6;
processor is further configured to obtain the application programs based on a relation between a user of the electronic device and a user of the another electronic device, which is set based on a user input in claim 7; 
processor is further configured to extract keywords from the received messages and obtain content related to each of the keywords in order of descending priority of the keywords in claim 9;
at least one processor configured to execute the instructions to analyze a meaning of the messages in claim 20;
at least one processor configured to execute the instructions to identify information for location in association with the messages by analyzing the meaning of the messages in claim 20;
at least one processor is further configured to execute the instructions to perform a natural language interpretation of the messages between the electronic device and the another electronic device for analyzing the meaning of the messages in claim 21;
at least one processor is further configured to execute the instructions to determine, based on the analyzed meaning of the messages, that the messages include a location-based inquiry in claim 22;
at least one processor is further configured to execute the instructions to determine, as the identified information, a location for the location-based inquiry in claim 23;
based on the analyzed meaning of the messages indicating that the message include the weather-related inquiry, the at least one processor is further configured to execute the instructions to control to obtain, from an external weather service, the weather information corresponding to the identified information for the location in association with the messages in claim 29;
at least one processor is further configured to execute the instructions to perform a natural language interpretation of the message between the electronic device
and the another electronic device, and determine, based on the natural language interpretation, that the message includes the weather-related inquiry in claim 30;
at least one processor is further configured to execute the instructions to determine, based on the analyzed meaning of the messages, the at least one recommended content to include restaurant information corresponding to the identified information for the location in association with the messages in claim 31;
at least one processor is further configured to execute the instructions to perform a natural language interpretation of the message between the electronic device and the another electronic device in claim 34; and
at least one processor is further configured to execute the instructions to perform an analyzation of a meaning of the messages in claim 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
Claims 1-26 and 28-43 are allowed.  Figs. 2 and 5 of ‘619 are representative of the allowable subject matter.
     
    PNG
    media_image1.png
    890
    525
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    846
    487
    media_image2.png
    Greyscale


The following is an examiner’s statement of reasons for allowance:  None of the prior art of record, individually, or in combination teach, inter alia, 
Per claims 1 and 10, a method/device of providing a message service of an electronic device including:
displaying the received message on a message service screen of the electronic device;
determining whether the received message includes an inquiry;
in response to the received message being determined as including the inquiry, controlling based on the received message to display a plurality of recommended application icons, which enable execution of corresponding application programs that have different categories from each other, together with a plurality of recommended images stored on the electronic device based on the received message.
Per claim 20, a server for providing message-related content to an electronic device including:
obtain information for messages between an electronic device and another
electronic device, the messages being exchanged between the electronic device and the another electronic device through a message application installed in the electronic device,
analyze a meaning of the messages based on the obtained information for the
messages,
...in response to receiving the information for the at least one recommended content, control to provide, through the message application installed in the electronic device, the information for the at least one recommended content for sharing the at least one recommended content with the another electronic device.
Per claim 36, and an electronic device including:
control to output, via the display, a screen of a messaging application, the messaging screen including one or more messages exchanged between the electronic device and another electronic device via the messaging application, and an input portion to receive an input message input by a user for sending to the another electronic device,
control to transmit, to a server distinct from the electronic device and the another electronic device, information on message text displayed on the messaging screen,
control to receive, from the server, at least one recommended content determined to be related to the messages,
based on a selection of a recommended content, from among the at least one recommended content output via the display, control to transmit, toward the another electronic device, a message including the selected recommended content.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which ‘619 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michelle Tarae whose telephone number is (571)272-6727.  The Examiner can normally be reached on M-F 7:30-4.

If attempts to reach the Examiner by telephone unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, can be reached on 571-272-6779.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/CATHERINE M TARAE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        














Conferees:
/BJP/Primary Examiner, Art Unit 3992

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992